Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because elements 101, 102, 103, 104, 105, 106 of figure 4 are mislabeled (see for example Applicant’s original specification paragraphs 0053-0060 where as best understood by Examiner element 101 should be 110, element 102 should be 120, element 103 should be 130, element 104 should be 140, element 105 should be 150 and element 106 should be 160).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 1, 19, 20 is/are objected to because of the following informalities:  
Claim 1, line 3 “nature” should be “natural”.  
Claim 19, line 5 “nature” should be “natural”.  
Claim 20, line 5 “nature” should be “natural”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Pixel unit (claims 1-20)
Figure 12-13
Drive unit (claims 1, 2, 5, 6, 9, 16, 19-20)
Figure 12, element 302 and figure 13
Display unit (claims 1, 5, 6, 9-10, 18-20)
Figure 12, element 303 and figure 13
Threshold compensation unit (claims 1-4, 9, 13, 14, 16, 17, 19-20)
Figure 12, element 304 and figure 13
Reset unit (claims 1-4, 6-7, 14, 16-17, 19-20)
Figure 12, element 306 and figure 13
Auxiliary unit (claims 11, 6)
Figure 12, element 305 and figure 13

Figure 12, element 301 and figure 13
Drive compensation unit (claims 5, 12, 14, 16, 17)
Figure 12, element 307 and figure 13


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al, U.S. Patent Publication No. 201102278858 in view of Meng et al, U.S. Patent Publication No. 20200118492.

Consider claim 1, Chung teaches a pixel unit (see Chung figure 7, 140), comprising a drive unit (see Chung figure 7, element C1, C2, M1), a display unit (see Chung figure 7, element M6), a threshold compensation unit (see Chung figure 7, element M2) and a reset unit (see Chung figure 7, element M5), wherein, the pixel unit receives and displays image data in a scanning cycle within a display period of the n-th frame image, n is a nature number greater than 1 (see Chung figure 1, S1-Sn, E1-En, D1-Dm, 140 and paragraph 0038-0045 where each row of pixels are supplied scan, emission and data signals during each frame of image data); 

the drive unit (see Chung figure 7, element C1, C2, M1) is electrically connected to the display unit (see Chung figure 7, element M6) and is operable to provide a drive current to the display unit in accordance with an emission signal (see Chung figure 7, Ei) received and image data (see Chung figure 7, Dm) received during a display phase of the scanning cycle to drive the display unit to perform image display (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0067 where during the fifth period T5, the emission control signal ceases to be supplied to the i-th emission control line Ei, and therefore, the sixth transistor M6 is turned on. When the sixth transistor 

the reset unit (see Chung figure 7, element M5) is electrically connected to the drive unit (see Chung figure 7, element C1, C2, M1) and is operable to write a reset voltage to the drive unit according to a reset signal during a reset phase of the scanning cycle to reset the drive unit (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0059-0061 where when the fifth transistor M5 is turned on, the voltage of the third node N3 is supplied to the first node N1); 

the threshold compensation unit (see Chung figure 7, element M2) is electrically connected to the drive unit (see Chung figure 7, element C1, C2, M1) and is operable to provide a compensation voltage to the drive unit during a voltage compensation phase of the scanning cycle under the control of a second scan signal (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0061-0064 where when the fifth transistor M5 is turned off, the voltage of the first node N1 is set to a voltage value acquired by subtracting the threshold voltage of the first transistor M1 from that of the first power source ELVDD. At this time, the first capacitor C1 is charged with a voltage difference between the second node N2 and the first node N1, i.e., the voltage corresponding to the threshold voltage of the first transistor M1.); 

wherein, the compensation voltage is operable to compensate for a voltage drift generated by the drive unit when the drive unit provides the drive current to the display unit (see Chung paragraph 0067 where current supplied from the first transistor M1 to the organic light emitting diode OLED is set regardless of the threshold voltage of the first transistor M1); 

the voltage compensation phase and the reset phase overlap partially (see Chung figure 3, T2 where Si-2 controlling on/off status of M5 and Si controlling on/off status of M2 overlap during period T2).

Chung does not appear to explicitly discuss a pixel unit receives and displays image data in a scanning cycle within a display period of the n-th frame image, n is a nature number greater than 1.  In the same field of endeavor, Meng discloses that a display period of a fame of image is scanned during each display cycle so as to present a plurality of frame of images (see Meng paragraphs 0077, 0093).  One of ordinary skill would, without inventive inspiration, would have been motivated to have the recited feature so as to present a plurality of frames of images using known techniques with predictable results. 

Consider claim 2, Chung as modified by Meng teaches all the limitations of claim 1 and further teaches wherein the reset unit and the threshold compensation unit are electrically connected to the drive unit through a drive node (see Chung 

a threshold voltage when the drive unit is switched on is taken as a compensation voltage, and the compensation voltage is provided to the drive node (see Chung paragraph 0049 where pixel circuit initializes a gate electrode of a first transistor M1 (i.e., driving transistor) during a period when a scan signal is supplied to an i-2-th scan line, and charges voltage corresponding to a threshold voltage of the first transistor M1 (i.e., driving transistor) during a period when a scan signal is supplied to an i-th scan line Si. In addition, the pixel circuit 142 charges a voltage corresponding to the data signal during a period when a scan signal is supplied to an i+3-th scan line).

Consider claim 3, Chung as modified by Meng teaches all the limitations of claim 2 and further teaches wherein during a phase where the voltage compensation phase is overlapped with the reset phase (see Chung figure 3, T2), the reset unit transmits the reset voltage to the drive node to control the voltage of the drive node to be the first potential (see Chung figure 7, Vint, M5 and paragraph 0078), and the threshold compensation unit takes the threshold voltage as the compensation voltage and provides the compensation voltage to the drive node 

during a non-overlapping phase of the reset phase, the threshold compensation unit does not write the compensation voltage to the drive node, and the reset unit transmits the reset voltage to the drive node to control the voltage of the drive node to be the first potential to reset the drive node (see Chung figure 3, T1 and paragraph 0060-0061); 

during a non-overlapping phase of the voltage compensation phase, the reset unit does not write the reset voltage to the drive node, and the threshold compensation unit takes the threshold voltage as the compensation voltage and provides the compensation voltage to the drive node (see Chung figure 3, T3 and paragraph 0061-0064).

Consider claim 4, Chung as modified by Meng teaches all the limitations of claim 3 and further teaches wherein the reset unit is in a cut-off state under the control of a first potential of the reset signal and is in a conducting state under the control 

the threshold compensation unit is in a cut-off state under the control of a first potential of the second scan signal and is in a conducting state under the control of a second potential of the second scan signal to write the compensation voltage to the drive node (see Chung figure 3, Si where M2 is off during T1, T4, T5 and on during T2-T3); 

during the phase where the voltage compensation phase is overlapped with the reset phase, the reset signal received by the reset unit and the second scan signal received by the threshold compensation unit are both the second potential (see Chung figure 3, T2); 

during the non-overlapping phase of the reset phase, the reset signal received by the reset unit is the second potential, and the second scan signal received by the threshold compensation unit is the first potential (see Chung figure 3, T1); 

during the non-overlapping phase of the voltage compensation phase, the reset signal received by the reset unit is the first potential, and the second scan signal received by the threshold compensation unit is the second potential (see Chung figure 3, T3).

Consider claim 5, Chung as modified by Meng teaches all the limitations of claim 1 and further teaches further comprising a drive compensation unit (see Chung figure 7, element M4) and a data write unit (see Chung figure 7, element M3), wherein, the data write unit is electrically connected to the drive unit (see Chung figure 7, element C2, C1, M1) and is operable to write the image data to the drive unit according to a first scan signal during a data writing phase of the scanning cycle (see Chung figure 7, Si+3 and paragraph 0065 where when the third transistor M3 is turned on, the data signal from the data line Dm is supplied to the second node N2.); 

the drive compensation unit (see Chung figure 7, element M4) is electrically connected to the drive unit (see Chung figure 7, element C2, C1, M1) and is operable to provide a drive voltage to the drive unit under the control of the second scan signal during a voltage compensation phase of the scanning cycle (see Chung figure 7, element M4, Si and figure 3, T2-T3 and paragraphs 0053, 0061-0063); the drive voltage is operable to, in conjunction with the compensation voltage, eliminate a voltage drift generated by the drive unit when the drive unit provides the drive current to the display unit (see Chung paragraph 0059-0068 where the current supplied from the first transistor M1 to the organic light emitting diode OLED is set regardless of the threshold voltage of the first transistor M1.).



the auxiliary unit is further operable to be in a conducting state under the control of the emission signal during the display phase to control the display unit and the drive unit be electrically connected, to transmit the drive current to the display unit (see Chung figure 3, T5).

Consider claim 7, Chung as modified by Meng teaches all the limitations of claim 6 and further teaches wherein the reset unit comprises a reset transistor (see Chung figure 7, element M5), a gate of the reset transistor receives the reset signal (see Chung figure 7, element Si-2), a second end of the reset transistor is electrically connected to a reset voltage end to receive the reset voltage (see Chung figure 7, Vint), and a first end of the reset transistor is electrically connected to the drive node (see Chung figure 7, M5, M2 M1, N1, C1); 



Consider claim 8, Chung as modified by Meng teaches all the limitation of claim 7 and further teaches wherein the data write unit comprises a first transistor (see Chung figure 7, element M3), a gate of the first transistor is operable to receive the first scan signal (see Chung figure 7, Si+3), a second end of the first transistor is operable to receive the image data (see Chung figure 7, Dm), and a first end of the first transistor is electrically connected to a third node (see Chung figure 7, N2); the first transistor is switched on during the data writing phase to write the image data to the drive node (see Chung figure 7, Si+3 and paragraph 0065 where when the third transistor M3 is turned on, the data signal from the data line Dm is supplied to the second node N2.).

Consider claim 9, Chung as modified by Meng teaches all the limitations of claim 8 and further teaches wherein the drive unit comprises a first capacitor, a second capacitor and a second transistor (see Chung figure 7, element C2, C1, M1), a gate of the second transistor is electrically connected to the drive node, a first end of the second transistor is electrically connected to a drive voltage input end 

the second transistor is operable to be switched on during the display phase to transmit the drive current to the display unit (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0067 where during the fifth period T5, the emission control signal ceases to be supplied to the i-th emission control line Ei, and therefore, the sixth transistor M6 is turned on. When the sixth transistor M6 is turned on, the current corresponding to the voltage applied to the first node N1 is supplied from the first transistor M1 to the organic light emitting diode OLED); 

the first capacitor is electrically connected between the first node and the third node, the third node is operable to receive the drive current (see Chung figure 7, C2, N2); 

the second capacitor is electrically connected between the third node and the drive node (see Chung figure 7, C1, N1).

Consider claim 10, Chung as modified by Meng teaches all the limitations of claim 9 and further teaches wherein the display unit comprises an OLED (see Chung figure 7, element OLED), an anode of the OLED is electrically connected 

Consider claim 11, Chung as modified by Meng teaches all the limitations of claim 10 and further teaches wherein the auxiliary unit comprises a third transistor (see Chung figure 7, element M6), a gate of the third transistor receives the emission signal (see Chung figure 7, Ei), a first end of the third transistor is electrically connected to the second node (see Chung figure 7, N1), and a second end of the third transistor is electrically connected to the display node (see Chung figure 7, N3); the third transistor is switched on during the display phase to transmit the drive current to the OLED (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0067 where during the fifth period T5, the emission control signal 

Consider claim 12, Chung as modified by Meng teaches all the limitations of claim 11 and further teaches wherein the drive compensation unit comprises a fourth transistor (see Chung figure 7, element M4), a gate of the fourth transistor receives the second scan signal (see Chung figure 7, element Si), a second end of the fourth transistor is electrically connected to the drive voltage input end, and a first end of the fourth transistor is electrically connected to the data write unit through the third node (see Chung figure 7, M2, N2, C1, C2); the fourth transistor is switched on during the voltage compensation phase to write the drive voltage to the drive node (see Chung figure 7, element M4, Si and figure 3, T2-T3 and paragraphs 0053, 0061-0063).

Consider claim 13, Chung as modified by Meng teaches all the limitations of claim 12 and further teaches wherein the threshold compensation unit comprises a fifth transistor (see Chung figure 7, element M2), a gate of the fifth transistor receives the second scan signal (see Chung figure 7, Si), a second end of the fifth transistor is electrically connected to the second node (see Chung figure 7, N1), and a first end of the fifth transistor is electrically connected to the drive node (see Chung figure 7, N3); the fifth transistor is switched on during the 

Consider claim 19, Chung as modified by Meng teaches an array substrate, comprising a display area, the display area comprising a plurality of pixel units (see Chung figure 1), each pixel unit comprising a drive unit (see Chung figure 7, element C1, C2, M1), a display unit (see Chung figure 7, element M6), a threshold compensation unit (see Chung figure 7, element M2) and a reset unit (see Chung figure 7, element M5), wherein, the pixel unit receives and displays image data in a scanning cycle within a display period of the n-th frame image, n is a nature number greater than 1 (see Chung figure 1, S1-Sn, E1-En, D1-Dm, 140 and paragraph 0038-0045 where each row of pixels are supplied scan, emission and data signals during each frame of image data and Meng paragraphs 0077, 0093); 

the drive unit (see Chung figure 7, element C1, C2, M1) is electrically connected to the display unit (see Chung figure 7, element M6) and is operable to provide a drive current to the display unit in accordance with an emission signal (see Chung figure 7, Ei) received and image data (see Chung figure 7, Dm) received during a display phase of the scanning cycle to drive the display unit to perform image display (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0067 where during the fifth period T5, 

the reset unit (see Chung figure 7, element M5) is electrically connected to the drive unit (see Chung figure 7, element C1, C2, M1) and is operable to write a reset voltage to the drive unit according to a reset signal during a reset phase of the scanning cycle to reset the drive unit (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0059-0061 where when the fifth transistor M5 is turned on, the voltage of the third node N3 is supplied to the first node N1); 

the threshold compensation unit (see Chung figure 7, element M2) is electrically connected to the drive unit (see Chung figure 7, element C1, C2, M1) and is operable to provide a compensation voltage to the drive unit during a voltage compensation phase of the scanning cycle under the control of a second scan signal (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0061-0064 where when the fifth transistor M5 is turned off, the voltage of the first node N1 is set to a voltage value acquired by subtracting the threshold voltage of the first transistor M1 from that of the first power source ELVDD. At this time, the first capacitor C1 is charged with a 

wherein, the compensation voltage is operable to compensate for a voltage drift generated by the drive unit when the drive unit provides the drive current to the display unit (see Chung paragraph 0067 where current supplied from the first transistor M1 to the organic light emitting diode OLED is set regardless of the threshold voltage of the first transistor M1); 

the voltage compensation phase and the reset phase overlap partially (see Chung figure 3, T2 where Si-2 controlling on/off status of M5 and Si controlling on/off status of M2 overlap during period T2).

Consider claim 20, Chung as modified by Meng teaches a display terminal, comprising an array substrate, the array substrate comprising a display area which comprising a plurality of pixel units (see Chung figure 1), each pixel unit comprising a drive unit (see Chung figure 7, element C1, C2, M1), a display unit (see Chung figure 7, element M6), a threshold compensation unit (see Chung figure 7, element M2) and a reset unit (see Chung figure 7, element M5), wherein, the pixel unit receives and displays image data in a scanning cycle within a display period of the n-th frame image, n is a nature number greater than 1 (see Chung figure 1, S1-Sn, E1-En, D1-Dm, 140 and paragraph 0038-0045 

the drive unit (see Chung figure 7, element C1, C2, M1) is electrically connected to the display unit (see Chung figure 7, element M6) and is operable to provide a drive current to the display unit in accordance with an emission signal (see Chung figure 7, Ei) received and image data (see Chung figure 7, Dm) received during a display phase of the scanning cycle to drive the display unit to perform image display (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0067 where during the fifth period T5, the emission control signal ceases to be supplied to the i-th emission control line Ei, and therefore, the sixth transistor M6 is turned on. When the sixth transistor M6 is turned on, the current corresponding to the voltage applied to the first node N1 is supplied from the first transistor M1 to the organic light emitting diode OLED); 

the reset unit (see Chung figure 7, element M5) is electrically connected to the drive unit (see Chung figure 7, element C1, C2, M1) and is operable to write a reset voltage to the drive unit according to a reset signal during a reset phase of the scanning cycle to reset the drive unit (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0059-0061 where when the fifth transistor M5 is turned on, the voltage of the third node N3 is supplied to the first node N1); 

the threshold compensation unit (see Chung figure 7, element M2) is electrically connected to the drive unit (see Chung figure 7, element C1, C2, M1) and is operable to provide a compensation voltage to the drive unit during a voltage compensation phase of the scanning cycle under the control of a second scan signal (see Chung figure 7, figure 3 and paragraphs 0059-0067, 0077-0078 specifically for example paragraph 0061-0064 where when the fifth transistor M5 is turned off, the voltage of the first node N1 is set to a voltage value acquired by subtracting the threshold voltage of the first transistor M1 from that of the first power source ELVDD. At this time, the first capacitor C1 is charged with a voltage difference between the second node N2 and the first node N1, i.e., the voltage corresponding to the threshold voltage of the first transistor M1.);  

wherein, the compensation voltage is operable to compensate for a voltage drift generated by the drive unit when the drive unit provides the drive current to the display unit (see Chung paragraph 0067 where current supplied from the first transistor M1 to the organic light emitting diode OLED is set regardless of the threshold voltage of the first transistor M1); 

the voltage compensation phase and the reset phase overlap partially (see Chung figure 3, T2 where Si-2 controlling on/off status of M5 and Si controlling on/off status of M2 overlap during period T2).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al, U.S. Patent Publication No. 201102278858 and Meng et al, U.S. Patent Publication No. 20200118492 in view of Kang et al, U.S. Patent Publication No. 20110164016.

Consider claim 14, Chung as modified by Meng teaches all the limitations of claim 5.  Chung is silent regarding wherein at least one of thin-film transistors in the reset unit, the drive compensation unit, the threshold compensation unit and the data write unit is an N-type metal oxide thin-film transistor.

In the same field of endeavor, Kang teaches that NMOS transistor has a faster operation speed suitable for a large screen display (see Kang paragraph 0085).  One of ordinary skill in the art would have been motivated to have modified Chung with the teachings of Kang to have NMOS transistors so as to provide faster operation speed such as for large screen display using known techniques with predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al, U.S. Patent Publication No. 201102278858, Meng et al, U.S. Patent Publication No. 20200118492 and Kang et al, U.S. Patent Publication No. 20110164016 in view of Takahashii, U.S. Patent Publication No. 20160093641.
Consider claim 15, Chung as modified by Meng and Kang teaches all the limitations of claim 14.  Chung/Kang is silent regarding wherein the N-type metal 

In the same field of endeavor, Takahashii teaches metal oxide semiconductor (MOS) transistors having oxide semiconductor a film represented by an In-M-Zn oxide that contains at least indium (In), zinc (Zn), and M (M is a metal such as Al, Ga, Ge, Y, Zr, Sn, La, Ce, or Hf) so as to provide oxide semiconductor films having reduced fluctuation in electrical characteristic of the transistors having oxide semiconductor films (see Takahashii paragraph 0218).  One of ordinary skill in the art would have been motivated to have further modified Chung with the teaching of Takahashi so as to provide oxide semiconductor films having reduced fluctuation in electrical characteristic of the transistors having oxide semiconductor films using known techniques with predictable results.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al, U.S. Patent Publication No. 201102278858 and Meng et al, U.S. Patent Publication No. 20200118492 in view of Yoshida, U.S. Patent Publication No. 20040056605.

Consider claim 16, Chung as modified by Meng teaches all the limitations of claim 5.  Chung is silent regarding wherein a leakage current of at least one of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al, U.S. Patent Publication No. 201102278858 and Meng et al, U.S. Patent Publication No. 20200118492 in view of Kim, U.S. Patent Publication No. 20040119932.

Consider claim 17, Chung as modified by Meng teaches all the limitations of claim 5.  Chung is silent regarding wherein a leakage current of at least one of thin-film transistors in the reset unit, the drive compensation unit, the threshold compensation unit and the data write unit is less than 10-12A.  In a related field of endeavor, Kim teaches that leakage current of a thin film transistor is below a picoamp when a current of about a microamp flows when ON (see Kim figure 12 and paragraph 0053).  One of ordinary skill in the art would have been motivated to have modified Chung with the teachings of Kim to have thin film transistors having leakage current of less than a picoamp so as to ensure a cut off state .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al, U.S. Patent Publication No. 201102278858 and Meng et al, U.S. Patent Publication No. 20200118492 in view of Glen, U.S. Patent Publication No. 20080055318.

Consider claim 18, Chung as modified by Meng teaches all the limitations of claim 1 and further teaches wherein when the pixel unit continuously outputs a signal to the display unit (see Chung paragraphs 0039-0044 where scan driver sequentially supplies scan and emission signal for image display).  Chung is silent regarding a refresh rate of the pixel unit changes dynamically if changing frequencies of a control signal.  In a related field of endeavor, Glen teaches a dynamic frame rate adjustment so as to provide flexible control over display frame rate and power consumption according to image frame rates according to different content types (see Glen paragraphs 0002-0008, 0025 where for example display refresh rate can be varied in accordance with vertical synchronization signal frequency).  One of ordinary skill in the art would have been motivated to have modified Chung with the teachings of Glen to have a dynamic frame rate control so as to provide flexible control over display frame rate and power consumption according to image frame rates according to different content types using known techniques with predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al, U.S. Patent Publication No. 20110164071 (pixel circuit).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Dorothy Harris/Primary Examiner, Art Unit 2625